Title: III. “Letters from a Distinguished American,” No. 3, 29 January 1782
From: Adams, John
To: 


      
       SIR
       
        
         ca. 14– 22 July 1780
        
       
       Paris, January 29, 1782
      
      The Writer on the Consequences of American Independence adds, “the British Islands in the West Indies must fall of course. The same power that can compel Great Britain to yield up America, will compel her to give up the West Indies. They are evidently the immediate objects of France.”
      It is very true, that if we continue the war, the West Indies must fall into the hands of France.—England has held them by no other tenure, than the courtesy of France and Spain, for two years past. Britons, be not deceived! You can defend these islands only by your Navy, and the friendship of North America. Your Navy is not what it was the last war. The loss of America has put it out of your power, for ever, until you regain the friendship of America, and a share of her trade, to have such a Navy, as you once had. Your ships are weak and unable to sustain the shocks of winds, and seas, and battles, as formerly. The masts and spars are not to be depended on as heretofore. The rigging, notwithstanding the immense sums granted for the sea service, is not as it was. Your ships are not manned, as they were, either in the numbers or qualities of the seamen. Your Officers then have not the same dependence upon ships, spars, rigging, or men, which they had in former wars, and consequently cannot perform what they once could.
      The Navies of your enemies are as far from being what they were. They are as much improved, as your’s are declined. It is also now plain, from a vast number of experiments, that the science of naval tacticks is now quite as well understood, and all the manoeuvres as ably executed by the French Officers as by the English. Add to this, the advantage that the French and Spanish fleets and armies have over the English, in the supplies of provisions, artificers, and materials, which they now draw from the United States of North America, and every man must see, that we hold these Islands at the mere mercy of our enemies, and if we continue this war, we shall infallibly lose them. Our policy is plain then:—“Let us make peace, while these Islands are our’s, and America will never be obliged, nor inclined, in any future war, to assist France in obtaining them, as they are now bound to do by treaty, while this war continues. North America, it is plain, will never wish to govern these Islands. The reason is obvious: they will be as profitable to her as under the government of France, Spain or England, as they could be under her own, and she will be at no expence to protect, secure, or defend them.”
      If the British West India Islands should be taken by France and Spain, how are we to recover them at the peace? What have we taken, to exchange for them? What are we likely to take?
      “Our only true policy is, to make peace, and save the Islands while we may.”—Once taken, it will be more difficult to recover them. Are we able to keep peace at home, in Ireland, in the East Indies, and with the neutral maritime powers, who have unanimously declared against us, as clearly, as if they had declared war in favour of America; and continue the war long enough to annihilate the fleets of France and Spain, retake our lost Islands, and after that reduce the United States of America to submission? For these stubborn spirits will remain to be reduced, after France and Spain shall be beaten. Will our soldiers, seamen, and revenues, never fail till this is done? How many more years of war will this cost us?—And after all these miraculous feats shall be accomplished, will our resources enable us to maintain a sufficient force to keep down the power of France, Spain, and America? We have, hitherto, made it a maxim to go to war with France and Spain, whenever they had a fleet. The appearance of a formidable French fleet upon the ocean, has been offence enough to provoke a war. We must now add America; for America, if subdued, would be ever ready to revolt afresh.
      “France, he subjoins, expects from the Independence of America, and the acquisition of the West India Islands, the sovereignty of the British seas, if not of Great Britain itself.”
      France expects only the freedom of the seas; and why should she not expect them? Have we any charter from above, for the government of the ocean? Sovereignity of the seas will never again be permitted to any nation. We have boasted of it, until we have revolted all mankind. America herself will never suffer France to hold the sovereignty of the seas, any more than England. No nation that ever arose upon the globe, had such powerful motives to maintain a perfect freedom of navigation and of commerce among all nations as she has. No nation ever had such advantages and resources to assist the maritime powers to support it. She is as sensible of this as we are. If by our unbridled rage we drive her to the provocation, and the inactivity of the neutral powers should permit it, she may form such further connections with France and Spain, as may give them a superiority of naval power over us, that will be terrible to us. But America herself will never suffer any power of Europe again that decided superiority over all commercial nations, which we have vainly boasted of, and which the past tameness of mankind has permitted. And America, little as she is thought of, will, for ever have it in her power, by joining with a majority of maritime powers, to preserve their Freedom. The only possible means then of preventing France from obtaining and preserving for some time a superiority over us at sea, is to make peace, and regain not the domination, but the neutrality of America, and our share of her commerce. Thus, and thus only, we may save the West India islands, and an equal freedom on the seas. By making peace at present, we may have more of American trade in future than France, and derive more support to our navy than she will to her marine. But by pushing the war, we weaken ourselves, and strengthen France and Spain every day, to such a degree, that in the end they may acquire such a superiority as will endanger our liberty.
      But if Great Britain is to lose the West-India islands, and the sovereignty of the seas, by the Independence of America, who is to gain them? If France is to gain them, are they not as valuable objects to her as to England? Are not their riches as glittering in the eyes of the French as the English? Are they not then as urgent a motive to them to continue the war as to us? We come again once more to the old question, who is likely to hold out longest? The immense resources of France, Spain and America, or the exhausted kingdom of Great Britain?
      
       ADIEU
       (To be continued.)
      
     